The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	As an initial matter, it is noted that although this application is a divisional of prior application 14/667,201 (now US Patent No. 10,188,419), all original claims have been cancelled and new system claims have been presented.  These new system claims (e.g., claims 20-29) do not correspond directly to original system claims 1-15 of the parent application, for which a restriction was given.  Instead, the currently pending system claims 20-29 of the instant application are directed to the system that directly relates to the method claims from the parent application.

Claim Objections
Claim 27 is objected to because of the following informalities:
Claim 27 is objected to because “tomove” in line 2 should state “to move”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 and 8-10 of U.S. Patent No. 10,188,419. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claims 20 and 29 of the application recites a delivery catheter configured for intravascular delivery to a dissection site within a blood vessel, whereas claims 1 and/or 8 of the Patent recites “advancing a delivery catheter… to the dissection site” and this is delivered “within a blood vessel”.  In the application, the delivery catheter includes a device lumen, a visualization lumen and an open trough having a channel.”  In the Patent, claim 1 recites that the delivery catheter is advanced over a visualization catheter, which therefore requires there to be a visualization lumen.  Additionally, claim 1 of the Patent recites explicitly that “the delivery catheter includes a device lumen configured to receive a dissection assembly and an open trough”.  As such, the delivery catheter, the dissection assembly and the use of the visualization lumen as recited in the wherein clause of claim 20 of the application are all recited in the method of claim 1 of the Patent.  Therefore, the claims are not distinct and the application of a double patenting rejection is proper.
The dependent claims of the application are likewise rejected as follows:
Claim 21 is rejected based upon claim 4 of the Patent;
Claim 22 is rejected based upon claim 5 of the Patent;
Claim 23 is rejected based upon claim 6 of the Patent;
Claim 24 is rejected based upon claims 1 and 10 of the Patent;

Claim 26 is rejected based upon claim 9 of the Patent;
Claim 27 is rejected based upon claim 10 of the Patent;
Claim 28 is rejected based upon claim 1 of the Patent, that claim 1 of the Patent recites first introducing the visualization catheter and subsequently advancing the delivery catheter over the visualization catheter.  As such, the visualization catheter is utilized as an imaging guidewire.

Conclusion
The following prior art is herein made of record as it is considered pertinent to applicant's disclosure and claims, but not relied upon in formal rejections for the reasons described below.

Rabiner et al. (US Patent No. 6,524,251)
Rabiner teaches an ultrasonic device for tissue ablation.  As illustrated via figure 5 below, a trough shown generally as numeral 111 is provided, within which a probe 22 extends via a lumen formed within inner sheath 121.

    PNG
    media_image1.png
    158
    603
    media_image1.png
    Greyscale

However, the probe 22 provides ultrasonic energy for ablative purposes and not as an ultrasound imaging modality.  Additionally, this device is not for dissection and therefore, does not include a dissection assembly.

Vetter et al. (US Patent Pub. No. 2015/0057566)
see Figure 5 of the instant application).  As such, the teachings of Vetter relate to a different type of device used for a different purpose.

Wilson et al. (US Patent Pub. No. 2011/0264125)
Wilson teaches “A method of manipulating tissue at a vessel includes advancing a device distally relative to an opening at an interior surface of the vessel, and into a first wall portion of a vessel until an entirety of the device is within the wall of the vessel” (see Abstract).  A “pocket is created by using the fluid to dissect a layer of tissue from the vessel” (see paragraph 57).  However, Wilson mostly teaches guiding the device via an exterior imaging modality, such as fluoroscopy (see paragraph 160), with only one brief mentioning of “the visualization may be accomplished with intravascular ultrasound” (see paragraph 189).  However, there are no specifics about this embodiment, such that the intravascular ultrasound element would pass through a lumen of the illustrated catheter as there may be a separate IVUS device in a separate vessel, nor does Wilson teach it to be configured to relate to the trough as stated in the wherein clause.

Bosel et al. (US Patent Pub. No. 2008/0103480)
Bosel teaches “A catheter for use in the extracorporeal treatment of bodily fluids comprises a catheter body having a withdrawal port, an infusion port, and a plurality of lumens therein… Another lumen comprises an infusion lumen for infusion of treated fluids from the extracorporeal treatment unit through the infusion port into the vessel” (see Abstract).  As illustrated in Figures 1-7, multiple prior art catheters and the catheter of Bosel include an open trough.  However, the catheter is not taught as being used with a dissection assembly or an imaging modality that is passed through the lumens.

Makower et al. (US Patent No. 8,753,366)
Makower teaches “catheters and related devices for forming passageways between blood vessels or other anatomical structures” (see Title).  Figure 5b illustrates an embodiment in which an intravascular ultrasound imaging component extends through a lumen of the catheter, with an ultrasound imaging component on the distal end.  Additionally, another lumen allows for a tool 150 to extend therethrough to interact with tissue.  However, the application requires this intravascular ultrasound imaging device to be extended beyond the end of the catheter 100b in order for it to provide images.  As such, it fails to teach a channel of an open trough that allows the imaging portion to generate images when aligned with a channel, as there is no channel or open trough.  The combination of Makower with any of the preceding references would also fail to teach this structural configuration, as none of these references teach an open trough with the visualization catheter together.  Therefore, the combination of two such references would fail to teach this configuration as well. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/           Primary Examiner, Art Unit 3799